         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 1 of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DEMOS PARNEROS,

                        Plaintiff and                              No. 1:18-cv-07834 (JGK)
                        Counterclaim Defendant,
                                                                   DEFENDANT’S ANSWER,
                           v.                                      AFFIRMATIVE DEFENSES,
                                                                   AND COUNTERCLAIMS
BARNES & NOBLE, INC.,

                        Defendant and
                        Counterclaim Plaintiff.


               Barnes & Noble, Inc. (“Barnes & Noble” or the “Company”), by its attorneys

Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), hereby submits its Answer and

Affirmative Defenses to the Amended Complaint filed by Demos Parneros (“Parneros” or

“Plaintiff”), dated October 5, 2018, along with its Counterclaims as follows.

                                        INTRODUCTION

               In the first paragraph of the Amended Complaint, Parneros, the former Chief

Executive Officer (“CEO”) of Barnes & Noble, describes himself as a “high integrity leader”

who was fired by Defendant without cause. In truth, as detailed in paragraphs 102-107 and 116-

144 of the Counterclaims below, during his tenure as CEO, Parneros sexually harassed a female

employee, bullied and belittled subordinates, and undermined a potential change in control

transaction in a disloyal attempt to put his own self-interest in front of that of Barnes & Noble

and its shareholders.

               First, the sexual harassment: As set forth in paragraphs 103 and 121-122 below,

on two separate occasions, Parneros inappropriately touched a female subordinate and, during




                                                  1
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 2 of 35



the second incident, he made an advance and used sexual language, making her feel

uncomfortable and uneasy in his presence.

                Second, he mistreated and bullied members of the executive team, including one

of his direct reports, an officer of the Company. As described in paragraphs 104 and 119-120 of

the Counterclaims below, Parneros frequently berated and humiliated this officer in front of other

colleagues and senior executives and, on a particularly egregious occasion, Parneros took a

document prepared by the officer and threw it on the floor, to the astonishment of the assembled

executive team.

               Third, as laid out in paragraphs 105 and 124-144 below, Parneros attempted to

sabotage a transaction with a potential acquiror (the “Potential Acquiror”), apparently in an effort

to preserve his position as CEO and contrary to the Board’s clear directive, an inexcusable

breach of the fiduciary duties that any CEO owes the company that employs him. Indeed, the

Potential Acquiror withdrew from its months’ long discussions with the Company the very day

after Parneros made shocking and derogatory comments about the Company that were designed

to and had the effect of blowing up the potential transaction.

               Those are the reasons that led to Parneros’s dismissal. Any one of them would

have justified the employment action taken by Barnes & Noble; in the aggregate, Parneros’s

misconduct provided compelling grounds for the Company’s Board of Directors to terminate

Parneros for “Cause” under his employment agreement and doom any claim by Parneros that he

is entitled to severance.

               Plaintiff’s allegations concerning damage to reputation are similarly wholly

unfounded. The Board’s July 3, 2018 announcement that Plaintiff had been terminated “for

violations of the Company’s policies” and would not receive severance was clearly accurate and




                                                 2
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 3 of 35



clearly made in good faith. As a result, the Company is not responsible for any loss of reputation

that Plaintiff may have suffered as a result of his termination which, as discussed, was due solely

to Plaintiff’s misconduct and violation of his fiduciary duties to Barnes & Noble.

               Although the Company is not liable to Parneros for any purported damage

flowing from his termination, as set forth in the Counterclaims below, Parneros does in fact owe

damages to the Company as a result of his breaches of his fiduciary duties of loyalty and good

faith in his dealings with the Potential Acquiror. And, because Parneros’s conduct was in

conflict with and adverse to the interests of the Company, the cancellation of all of his

outstanding equity awards was clearly justified.

               BARNES & NOBLE’S ANSWERS TO SPECIFIC ALLEGATIONS

               Barnes & Noble denies all allegations in the Amended Complaint, including those

in any headings, except as expressly admitted herein.

               1.      Denies each and every allegation in paragraph 1 of the Amended

Complaint, except admits that Plaintiff was hired as the Company’s Chief Operating Officer

(“COO”) in November 2016 and became CEO in April 2017, and that Leonard Riggio is the

Company’s founder and Executive Chairman.

               2.      Denies each and every allegation in paragraph 2 of the Amended

Complaint, except admits: that the Potential Acquiror informed the Company in mid-June that it

no longer wished to proceed with a potential transaction, following a meeting in which Parneros

breached his fiduciary duties by attempting to sabotage the potential transaction, apparently in an

effort to maintain his position as CEO; that, following the Company’s investigation into

complaints of sexual harassment, complaints of bullying behavior, and Parneros’s attempt to

sabotage the potential transaction, the Board of Directors unanimously voted to terminate




                                                   3
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 4 of 35



Parneros’s employment for “Cause” under his employment agreement; that Parneros’s

employment was terminated on July 2, 2018; that Parneros did not receive severance because he

was terminated for “Cause;” that previous Barnes & Noble CEOs who were not terminated for

“Cause” were paid severance; and that the Company issued an accurate press release on July 3,

2018 stating that Parneros was terminated for “violations of the Company’s policies,” and

respectfully refers the Court to the Company’s July 3, 2018 press release, and further avers that

the allegations in paragraph 2 constitute a breach of Plaintiff’s confidentiality obligations under

Section 4.3 of his employment agreement dated November 17, 2016, as amended on April 27,

2017.

               3.      Denies each and every allegation in paragraph 3 of the Amended

Complaint, except admits that, in order to ensure continuity going forward, the Company

appointed a leadership group to share the duties of the office of the CEO until a new leader is

named, which includes Allen Lindstrom (the Chief Financial Officer (“CFO”)), Tim Mantel

(Chief Merchandising Officer), and Carl Hauch (Vice President of Stores); and that Leonard

Riggio remains Executive Chairman of the Company, and is involved in its management.

               4.      Admits that Plaintiff purports to describe this action in paragraph 4 of the

Amended Complaint, and otherwise denies that Barnes & Noble engaged in any act or omission

giving rise to the claims alleged in the Amended Complaint.

               5.      Neither admits nor denies each and every allegation in paragraph 5 of the

Amended Complaint insofar as they state a legal conclusion. To the extent any response is

required, denies that Barnes & Noble engaged in any act or omission giving rise to the claims

alleged in the Amended Complaint, and admits that Plaintiff purports to invoke the Court’s

jurisdiction under 28 U.S.C. § 1332.




                                                 4
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 5 of 35



               6.      Neither admits nor denies each and every allegation in paragraph 6 of the

Amended Complaint insofar as they state a legal conclusion. To the extent any response is

required, denies that Barnes & Noble engaged in any act or omission giving rise to the claims

alleged in the Amended Complaint, denies Parneros’s characterization of any “unlawful

practices,” and admits that Plaintiff purports to invoke venue in this district.

               7.       Admits the allegations in paragraph 7 of the Amended Complaint.

               8.      Admits the allegations in paragraph 8 of the Amended Complaint.

               9.       Denies knowledge or information sufficient to form a belief about the

truth of the allegations in paragraph 9 of the Amended Complaint, except admits that Barnes &

Noble believed that Parneros had relevant retail experience prior to hiring him.

               10.     Denies knowledge or information sufficient to form a belief about the

truth of the allegations in paragraph 10 of the Amended Complaint.

               11.     Denies knowledge or information sufficient to form a belief about the

truth of the allegations in paragraph 11 of the Amended Complaint, except admits that Parneros

purported to have held various positions at Macy’s and Staples, Inc.

               12.     Admits the allegations in paragraph 12 of the Amended Complaint, and

further avers that, as of July 28, 2018, the Company had 629 stores and, as of April 28, 2018,

approximately 23,000 employees.

               13.     Admits the allegations in paragraph 13 of the Amended Complaint.

               14.     Admits the allegations in paragraph 14 of the Amended Complaint.

               15.     Admits the allegations in paragraph 15 of the Amended Complaint, and

further avers that, as of August 6, 2018, Leonard Riggio owned 19.2% of the Company’s stock.

               16.     Admits the allegations in paragraph 16 of the Amended Complaint.




                                                  5
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 6 of 35



               17.    Denies each and every allegation in paragraph 17 of the Amended

Complaint, except admits that the Company’s revenue and profits have declined and the

Company has had a lower stock price and valuation in recent years.

               18.    Admits the allegations in paragraph 18 of the Amended Complaint, except

denies that the Company fired Ronald Boire, and respectfully refers the Court to the Company’s

public statements for specifics regarding the tenures of the Company’s prior CEOs.

               19.    Denies each and every allegation in paragraph 19 of the Amended

Complaint, except admits that, in April 2016, Leonard Riggio announced that he would step

down as Executive Chair in September 2016; that, following the departure of Boire as CEO in

August 2016, Riggio postponed his retirement until a later date; and that, following Boire’s

departure, Riggio served as interim CEO until Parneros was hired for the CEO position.

               20.    Denies each and every allegation in paragraph 20 of the Amended

Complaint, except admits that Riggio approached Parneros about the COO position in August

2016 with the understanding that Parneros would, in the future, be considered for the CEO

position, and that, as interim CEO, Riggio worked closely with the Company’s executive team.

               21.    Denies each and every allegation in paragraph 21 of the Amended

Complaint, except admits that Riggio discussed with Parneros improving the Company’s sales

and financial performance.

               22.    Admits the allegations in paragraph 22 of the Amended Complaint.

               23.    Denies each and every allegation in paragraph 23 of the Amended

Complaint, except admits that, on April 27, 2017, Barnes & Noble and Parneros entered into an

amended employment agreement in which Parneros assumed the position of CEO, reporting to

the Board of Directors, and became a member of the Board, and respectfully refers the Court to




                                                6
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 7 of 35



Parneros’s employment agreement dated November 17, 2016 and the amendment to the

agreement dated April 27, 2017.

               24.     Admits the allegations in paragraph 24 of the Amended Complaint, and

respectfully refers the Court to Parneros’s employment agreement dated November 17, 2016 and

the amendment to the agreement dated April 27, 2017.

               25.     Admits the allegations in paragraph 25 of the Amended Complaint except

insofar as they do not provide the full context and terms of Parneros’s employment agreement

dated November 17, 2016 and the amendment to the agreement dated April 27, 2017, and

respectfully refers the Court to those agreements.

               26.     Denies each and every allegation in paragraph 26 of the Amended

Complaint, except admits that Riggio and Parneros had discussions about the possibility of

awarding him additional equity.

               27.     Admits the allegations in paragraph 27 of the Amended Complaint, except

denies the allegations concerning the vesting of Parneros’s equity and insofar as they do not

provide the full context and terms of Parneros’s employment agreement dated November 17,

2016 and the amendment to the agreement dated April 27, 2017, and respectfully refers the Court

to those agreements.

               28.     Denies each and every allegation in paragraph 28 of the Amended

Complaint, except denies knowledge or information sufficient to form a belief about what

Parneros may have heard from certain unnamed employees.

               29.     Denies each and every allegation in paragraph 29 of the Amended

Complaint.




                                                7
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 8 of 35



                30.     Denies each and every allegation in paragraph 30 of the Amended

Complaint.

                31.     Denies each and every allegation in paragraph 31 of the Amended

Complaint, except admits that, during Plaintiff’s tenure, the Company hired certain executives

who remain with the Company.

                32.     Denies each and every allegation in paragraph 32 of the Amended

Complaint, except admits that Barnes & Noble has always maintained successful relationships

with publishers and suppliers.

                33.     Denies each and every allegation in paragraph 33 of the Amended

Complaint, except admits that, at times, Riggio and Parneros discussed how other CEOs had

handled things.

                34.     Denies each and every allegation in paragraph 34 of the Amended

Complaint, and avers that Michelle Smith (VP of Human Resources) approached Parneros about

prioritizing diversity in recruiting and hiring.

                35.     Denies each and every allegation in paragraph 35 of the Amended

Complaint, except admits that the Company drafted a five-year plan showing a path to improve

profitability, which was shared with the Board in early 2018.

                36.     Denies each and every allegation in paragraph 36 of the Amended

Complaint, except admits that, from time to time, investors have had meetings with Company

executives and taken positions in the Company.

                37.     Denies each and every allegation in paragraph 37 of the Amended

Complaint, except admits that, prior to receiving complaints of sexual harassment and bullying




                                                   8
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 9 of 35



and learning about Parneros’s breaches of fiduciary duty with respect to a potential acquisition,

at times, Riggio had complimented Parneros’s performance.

               38.     Denies each and every allegation in paragraph 38 of the Amended

Complaint, except admits that, in November 2017, the Wall Street Journal published a proposal

by Sandell Asset Management Corporation, in response to which Barnes & Noble issued a press

release which stated that “[t]he Company does not take Sandell’s proposal as bona fide,” and

respectfully refers the Court to the November 16, 2017 Wall Street Journal article entitled

“Barnes & Noble Investor Proposes Deal to take Bookseller Private,” by David Benoit and

Jeffrey A. Trachtenberg, and the Company’s November 17, 2017 press release.

               39.     Denies each and every allegation in paragraph 39 of the Amended

Complaint, except admits that, in spring 2018, the Potential Acquiror made an indicative

proposal, in response to which the Board affirmatively agreed to pursue discussions with the

Potential Acquiror at its proposal price as a minimum, and further avers that the allegations in

paragraph 39 constitute a breach of Plaintiff’s confidentiality obligations under Section 4.3 of his

employment agreement dated November 17, 2016, as amended on April 27, 2017.

               40.     Denies each and every allegation in paragraph 40 of the Amended

Complaint, and avers that, in spring 2018, the Potential Acquiror sent the Company an indicative

proposal and then an increased revised indicative proposal and that, in mid-to-late June 2018,

while due diligence was ongoing, and immediately following a meeting with the Potential

Acquiror at which Parneros disparaged the Company and its financial prospects, the Potential

Acquiror withdrew its revised indicative proposal, and further avers that the allegations in

paragraph 40 constitute a breach of Plaintiff’s confidentiality obligations under Section 4.3 of his

employment agreement dated November 17, 2016, as amended on April 27, 2017.




                                                 9
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 10 of 35



               41.     Denies each and every allegation in paragraph 41 of the Amended

Complaint, except admits that Riggio and the Board were extremely dismayed upon learning that

Parneros had disparaged the Company to senior representatives of the Potential Acquiror at a

June 2018 meeting, immediately following which the Potential Acquiror withdrew its revised

indicative proposal, and that, following the Potential Acquiror’s withdrawal, Riggio stated that

he would be involved in the management of the Company, and further avers that the allegations

in paragraph 41 constitute a breach of Plaintiff’s confidentiality obligations under Section 4.3 of

his employment agreement dated November 17, 2016, as amended on April 27, 2017.

               42.     Denies each and every allegation in paragraph 42 of the Amended

Complaint, except admits that Riggio may not have answered each telephone call and text

message from Parneros in June and July 2018, and that Riggio may have had meetings or

conversations with management and executives about a variety of topics without Parneros

present, and further avers that the allegations in paragraph 42 constitute a breach of Plaintiff’s

confidentiality obligations under Section 4.3 of his employment agreement dated November 17,

2016, as amended on April 27, 2017.

               43.     Denies each and every allegation in paragraph 43 of the Amended

Complaint, except admits that, as CEO, Parneros made prepared remarks and answered questions

on the fourth quarter earnings call on June 21, 2018, in which he discussed the Company’s

performance and expectations for fiscal year 2019, and respectfully refers the Court to the

transcript of that earnings call and any statements released by investors and analysts in response.

               44.     Denies each and every allegation in paragraph 44 of the Amended

Complaint, except admits that: on July 2, 2018, Parneros met with Riggio and Scott Barshay (a

partner at Paul, Weiss); that Riggio informed Parneros that the Board had voted to terminate his




                                                 10
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 11 of 35



employment for “Cause” under his employment agreement for violating Company policies,

following an investigation and based on claims that Parneros had engaged in sexual harassment

and bullying behavior; that Riggio informed Parneros that the Company would issue a press

release indicating that he had been terminated for violating Company policies; and that Riggio

referred Parneros to the Company’s outside counsel to answer any questions.

               45.     Denies each and every allegation in paragraph 45 of the Amended

Complaint, except admits that Parneros conveyed, in substance, the statements he alleges to

have said during his conversation with Barshay.

               46.     Denies each and every allegation in paragraph 46 of the Amended

Complaint, except admits that Barshay informed Parneros that the Company would issue a press

release announcing Parneros’s termination after the market closed, that Parneros denied that he

had engaged in misconduct during his conversation with Barshay, and further avers that

Parneros mischaracterized the Company’s investigation during this conversation with Barshay.

               47.     Denies each and every allegation in paragraph 47 of the Amended

Complaint, except admits that, on July 3, 2018, Parneros left a voicemail message for Lead

Independent Director Patricia Higgins, which Higgins declined to return, and that, around this

same time, Parneros spoke with Director Paul Guenther.

               48.     Admits the allegations in paragraph 48 of the Amended Complaint except

insofar as they do not provide the full text of the Company’s July 3, 2018 press release, and

respectfully refers the Court to that press release.

               49.      Denies each and every allegation in paragraph 49 of the Amended

Complaint, as no severance is due to Parneros.




                                                  11
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 12 of 35



               50.    Denies each and every allegation in paragraph 50 of the Amended

Complaint, except admits that Parneros’s employment was terminated on July 2, 2018, and that

Parneros did not receive and was not entitled to the equity grant on or around July 13, 2018

because he was terminated for “Cause” prior to that date.

               51.    Denies each and every allegation in paragraph 51 of the Amended

Complaint.

               52.    Denies knowledge or information sufficient to form a belief about the

truth of each and every allegation in paragraph 52 of the Amended Complaint.

               53.    Denies knowledge or information sufficient to form a belief about the

truth of each and every allegation in paragraph 53 of the Amended Complaint.

               54.    Denies each and every allegation in paragraph 54 of the Amended

Complaint as they relate to the Company, and denies knowledge or information sufficient to

form a belief about the truth of the allegations concerning Key Bank.

               55.    Denies knowledge or information sufficient to form a belief about the

truth of each and every allegation in paragraph 55 of the Amended Complaint.

               56.    Denies each and every allegation in paragraph 56 of the Amended

Complaint.

               57.    Denies each and every allegation in paragraph 57 of the Amended

Complaint, except admits that Riggio met with Parneros in or about late May 2018 to inform him

that a female employee had made a complaint alleging sexual harassment by Parneros on two

separate occasions in May 2018, during which he inappropriately touched her and made

unwanted comments of a sexual nature.




                                               12
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 13 of 35



               58.    Denies each and every allegation in paragraph 58 of the Amended

Complaint, except admits that Parneros denied that he had engaged in misconduct during his

conversation with Riggio.

               59.    Denies each and every allegation in paragraph 59 of the Amended

Complaint, except admits that the female employee complained that, while she and Parneros

were alone in his office on the morning of May 22, 2018, Parneros showed her website pictures

of hotels, inappropriately touched her and made unwanted comments of a sexual nature, and that

Parneros denied that he had engaged in misconduct during his conversation with Riggio.

               60.    Denies each and every allegation in paragraph 60 of the Amended

Complaint, except admits that the female employee complained that Parneros had sexually

harassed her on two separate occasions in May 2018, and that Parneros denied that he had

engaged in misconduct during his conversation with Riggio.

               61.    Denies each and every allegation in paragraph 61 of the Amended

Complaint, except admits that the female employee was concerned about reporting the incident

because it involved the CEO, but did report the incident to Lindstrom, who then reported it to

Brad Feuer, the Company’s General Counsel, and that the female employee’s complaint was also

reported by Feuer to Mary Ellen Keating (Senior VP of Communications) and Riggio.

               62.    Denies each and every allegation in paragraph 62 of the Amended

Complaint, except admits that Parneros denied that he had engaged in misconduct during his

conversation with Riggio, that the female employee indicated that she was not seeking any

compensation as a result of Parneros’s conduct, but that Parneros’s behavior made her

uncomfortable, and that, upon Riggio’s suggestion, Parneros indicated that he would apologize

to the female employee in a meeting with Keating.




                                               13
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 14 of 35



               63.     Denies each and every allegation in paragraph 63 of the Amended

Complaint, except admits that Parneros met with the female employee and Keating in Keating’s

office in early June 2018, that Parneros delivered what appeared to be a prepared statement, and

that the female employee indicated that she did not wish to transfer to a different office or job.

               64.     Denies each and every allegation in paragraph 64 of the Amended

Complaint, except admits that Keating and Parneros discussed the meeting between Parneros and

the female employee.

               65.     Denies each and every allegation in paragraph 65 of the Amended

Complaint.

               66.     Denies each and every allegation in paragraph 66 of the Amended

Complaint, except denies knowledge or information sufficient to form a belief about what

Parneros was told by unidentified individuals.

               67.     Denies each and every allegation in paragraph 67 of the Amended

Complaint.

               68.     Denies each and every allegation in paragraph 68 of the Amended

Complaint, except avers that Parneros bullied, criticized, and treated Lindstrom in an

unprofessional and disrespectful manner in front of his colleagues and fellow executive team

members on numerous occasions, including turning his back on Lindstrom at meetings and

throwing Lindstrom’s work product on the floor.

               69.     Denies each and every allegation in paragraph 69 of the Amended

Complaint, except admits that Riggio engaged in discussions about the CFO playing a bigger

role in operations and strategy.




                                                 14
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 15 of 35



               70.     Denies each and every allegation in paragraph 70 of the Amended

Complaint, except denies knowledge or information sufficient to form a belief about what

Parneros documented concerning his conversations with Lindstrom, and admits that Lindstrom

received a mid-year 2018 performance review from Parneros to which Lindstrom provided

written comments, and that, in late May 2018, Lindstrom reported in his self-review that

Parneros frequently berated and bullied him, including in front of others at meetings, and

provided that self-review to Parneros and Smith, and respectfully refers the Court to those

documents.

               71.     Denies each and every allegation in paragraph 71 of the Amended

Complaint, except admits that Riggio engaged in discussions about the CFO playing a bigger

role in operations and strategy.

               72.     Denies each and every allegation in paragraph 72 of the Amended

Complaint.

               73.     Denies each and every allegation in paragraph 73 of the Amended

Complaint, and avers that Parneros disparaged Lindstrom to Riggio, other executives, and co-

workers, and further avers that the allegations in paragraph 73 constitute a breach of Plaintiff’s

confidentiality obligations under Section 4.3 of his employment agreement dated November 17,

2016, as amended on April 27, 2017.

               74.     Denies each and every allegation in paragraph 74 of the Amended

Complaint, and avers that the allegations in paragraph 74 constitute a breach of Plaintiff’s

confidentiality obligations under Section 4.3 of his employment agreement dated November 17,

2016, as amended on April 27, 2017.




                                                 15
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 16 of 35



               75.     Denies each and every allegation in paragraph 75 of the Amended

Complaint, and avers that Parneros repeatedly disparaged his colleagues to other executives and

co-workers.

               76.     Denies each and every allegation in paragraph 76 of the Amended

Complaint.

               77.     Denies each and every allegation in paragraph 77 of the Amended

Complaint, except admits that, on occasion, Riggio both credited this former executive’s hard

work and criticized her performance.

               78.     Denies each and every allegation in paragraph 78 of the Amended

Complaint.

               79.     Denies each and every allegation in paragraph 79 of the Amended

Complaint, and avers that Parneros repeatedly disparaged his colleagues to other executives and

co-workers.

               80.     Denies each and every allegation in paragraph 80 of the Amended

Complaint, except admits that Riggio asked a male senior executive for guidance as to how to

refer to his spouse.

               81.     Denies each and every allegation in paragraph 81 of the Amended

Complaint, except admits that, from time to time, Riggio raised concerns about the performance

of the e-commerce business.

               82.     Denies each and every allegation in paragraph 82 of the Amended

Complaint, except denies knowledge or information sufficient to form a belief about the

allegations concerning the conduct and reputation of this former executive, and avers that

Parneros repeatedly disparaged his colleagues to other executives and co-workers.




                                               16
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 17 of 35



               83.    Denies each and every allegation in paragraph 83 of the Amended

Complaint.

               84.    Repeats and realleges its responses to paragraphs 1 through 83 of the

Amended Complaint with the same force and effect as if fully set forth herein.

               85.    Denies each and every allegation in paragraph 85 of the Amended

Complaint insofar that they do not provide the full context and terms of Parneros’s employment

agreement dated November 17, 2016 and the amendment to the agreement dated April 27, 2017,

and respectfully refers the Court to those agreements.

               86.    Denies each and every allegation in paragraph of 86 of the Amended

Complaint.

               87.    Denies each and every allegation in paragraph of 87 of the Amended

Complaint.

               88.    Repeats and realleges its responses to paragraphs 1 through 87 of the

Amended Complaint with the same force and effect as if fully set forth herein.

               89.    Denies each and every allegation in paragraph of 89 of the Amended

Complaint.

               90.    Denies each and every allegation in paragraph of 90 of the Amended

Complaint.

               91.    Denies each and every allegation in paragraph of 91 of the Amended

Complaint.

               92.    Denies each and every allegation in paragraph of 92 of the Amended

Complaint.




                                               17
          Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 18 of 35



               93.    Repeats and realleges its responses to paragraphs 1 through 92 of the

Amended Complaint with the same force and effect as if fully set forth herein.

               94.    Admits the allegations in paragraph 94 of the Amended Complaint.

               95.    Admits the allegations in paragraph 95 of the Amended Complaint.

               96.    Denies each and every allegation in paragraph 96 of the Amended

Complaint.

               97.     Denies each and every allegation in paragraph 97 of the Amended

Complaint.

               98.    Denies each and every allegation in paragraph 98 of the Amended

Complaint.

               99.    Denies that Parneros is entitled to any of the relief sought in his prayer for

relief.

                         AFFIRMATIVE AND OTHER DEFENSES

                                          First Defense

               The Amended Complaint fails to state a claim upon which relief may be granted.

                                         Second Defense

               Plaintiff’s breach of contract claim and/or the remedies he seeks thereunder are

barred and/or limited by the after acquired evidence doctrine.

                                          Third Defense

               Plaintiff’s claims are barred, in whole or in part, based on the doctrine of unclean

hands as a result of his misconduct, including violations of Company policies and his breach of

fiduciary duties.




                                                18
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 19 of 35



                                           Fourth Defense

                All of the statements Barnes & Noble made about Parneros were either true or

substantially true.

                                             Fifth Defense

                All of the statements Barnes & Noble made about Parneros were protected by the

Company’s qualified privilege to make them.

                                            Sixth Defense

                Plaintiff’s defamation claim fails because the alleged harm and damages sustained

by Plaintiff, if any, are the result of the acts and/or omissions of Plaintiff or other entities, not of

Barnes & Noble.

                                           Seventh Defense

                Without conceding that Plaintiff has suffered any damages as a result of any

alleged wrongdoing by Barnes & Noble, Plaintiff has failed to mitigate or minimize his alleged

damages.

                                            Eighth Defense

                The alleged harm and damages sustained by Plaintiff, if any, are speculative.

                                            Ninth Defense

                Plaintiff fails to state a claim for punitive damages.

                                            Tenth Defense

                Plaintiff’s claim for breach of the covenant of good faith and fair dealing is barred

for failure to satisfy conditions precedent under Plaintiff’s employment agreements and relevant

equity plan agreements, including the Barnes & Noble, Inc. Amended and Restated 2009




                                                   19
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 20 of 35



Incentive Plan, Restricted Stock Award Agreements, and Performance-Based Stock Unit Award

Agreements.

               Barnes & Noble is not knowingly waiving any affirmative defense and hereby

expressly reserves the right to amend its Answer and include all such defenses as may become

available or apparent during pretrial proceedings of this action.

               WHEREFORE, Barnes & Noble respectfully requests that this Court:

                         (a)    Dismiss the Amended Complaint in its entirety with prejudice;

                         (b)    Award Barnes & Noble the costs of defending against the suit,

               including reasonable attorneys’ fees and expenses; and

                         (c)    Grant such other and further relief as the Court deems just and

               proper.

                                       COUNTERCLAIMS

               Defendant and Counterclaim-Plaintiff Barnes & Noble for its Counterclaims, by

its attorneys Paul, Weiss, hereby alleges as follows:

                      100.      Barnes & Noble repeats and alleges its responses to paragraphs 1

through 99 of the Amended Complaint above as if fully restated herein.

                               NATURE OF THE COUNTERCLAIMS

               101.      Barnes & Noble brings these Counterclaims to recover from its former

CEO Parneros the substantial damages flowing from Parneros’s breach of his fiduciary duties to

Barnes & Noble as an officer and as an employee and agent of the Company, and to seek a

declaratory judgment that Parneros’s conduct constituted ample grounds to cancel all of his

outstanding equity awards under the Barnes & Noble, Inc. Amended and Restated 2009

Incentive Plan (the “Plan”).




                                                 20
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 21 of 35



               102.    During his tenure as CEO, Parneros behaved antithetically to Barnes &

Noble’s policies and corporate culture. He used his authority to belittle and bully subordinates.

He sexually harassed a female employee. And he attempted to sabotage a transaction with the

Potential Acquiror in order to benefit himself, in direct contravention of the Board’s express

instructions. He was justifiably terminated for “Cause,” denied severance, and his outstanding

equity awards were cancelled as a result.

               103.    While Parneros admits in his Amended Complaint that the Company

received a complaint of sexual harassment against him, he downplays what occurred. But the

details of what happened, which Parneros carefully avoids in his Amended Complaint,

demonstrate the seriousness of his misconduct. Parneros fails to mention that, on two separate

occasions, he engaged in inappropriate touching of a female subordinate and made her feel

uncomfortable and uneasy in his presence. In the first instance, after calling this employee into

his office, Parneros attempted to push his back against hers purportedly to compare their heights

and then, as she pulled away, tweaked or pinched the skin on the back of her neck. Just a few

days later, Parneros again called this employee into his office, inappropriately showed her

pictures of Quebec City hotels that he considered to be romantic, told her that he “would have

taken” her to those hotels if he were her husband, pulled her close to him so that their faces

touched cheek-to-cheek and, when she pulled away, angrily responded that he thought she

seemed like someone who “would put out” if he “wined and dined” her. Since his termination,

the Company has received additional complaints about Parneros’s inappropriate behavior toward

women at Barnes & Noble.

               104.    Parneros also mistreated and bullied members of the executive team. One

of the most frequent targets of Parneros’s bullying and public humiliation was a senior executive,




                                                21
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 22 of 35



to whom Parneros often sent critical and unprofessional emails. Parneros claimed not to have

received documents from this senior executive when in fact he had, and berated and humiliated

him and other co-workers in front of colleagues in executive meetings. On multiple occasions,

Parneros expressed displeasure with this executive’s work and abilities during team meetings,

and, in front of other colleagues and senior executives, would turn his back on this executive. At

one particular executive meeting, before a room full of people, Parneros took a document that

this senior executive had prepared and threw it to the floor.

               105.    In addition, Parneros intentionally sabotaged a potential acquisition of the

Company to further his own self-interests, in direct contravention of the Board’s clear instruction

to proceed with negotiations and facilitate the potential transaction. Parneros indicated to

Company executives and the Company’s outside advisors that he did not support the acquisition,

telling one Company executive, “I don’t think it’s my job to sell” the Company. He actively

engaged in behavior that deliberately obstructed the progress of the transaction, consistently

pushing back on the Potential Acquiror’s requests for information and the amount of time

required by the negotiations. At a key meeting with the Potential Acquiror in June 2018,

Parneros did not provide the information the Potential Acquiror requested and instead engaged in

a shocking monologue portraying the Company in an extremely and unduly negative light—a

monologue that was wholly inconsistent with his prior statements to the Board about the

Company. The very day after Parneros made his stunning and derogatory comments about the

Company that were designed to and had the effect of blowing up the potential transaction, the

Potential Acquiror withdrew from its months’ long discussions with the Company.

               106.    Parneros wrongfully and intentionally engaged in these actions in an

apparent effort to preserve his position as the CEO of the Company and placed his personal




                                                 22
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 23 of 35



interests above those of Barnes & Noble. His misconduct substantially contributed to the

Potential Acquiror’s withdrawal and has resulted in damages to the Company.

               107.   Once the Company was on notice of Parneros’s misconduct, Barnes &

Noble acted appropriately, dismissed him for “Cause” without severance pursuant to his

employment agreement, and his outstanding equity awards were cancelled pursuant to Section

13.4 of the Plan, his award agreements, and his employment agreements.

               108.   Thus, the Company seeks a) damages resulting from Parneros’s breach of

his fiduciary duties, and b) a declaratory judgment that Parneros’s misconduct constituted

activity “adverse to the interest of the Company” and, thereby, grounds for the Company to

cancel his outstanding equity awards under Section 13.4 of the Plan.

                                            PARTIES

               109.   Barnes & Noble is a Delaware corporation with its principal place of

business in New York, New York.

               110.   Parneros is a citizen of Massachusetts.

                                JURISDICTION AND VENUE

               111.   To the extent the Court has subject matter jurisdiction over the Amended

Complaint, it likewise has jurisdiction over the subject matter of these Counterclaims pursuant to

28 U.S.C. §§ 1332, 1367 and 2201.

               112.   This Court has personal jurisdiction over Counterclaim-Defendant by

virtue of, inter alia, the Amended Complaint he filed in this Court.

               113.   This venue is proper pursuant to 28 U.S.C. § 1391 because the unlawful

practices complained of in these Counterclaims occurred within the Southern District of New

York, and because Counterclaim-Defendant filed his Amended Complaint in this Court.




                                                23
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 24 of 35



                                      RELEVANT FACTS

Barnes & Noble Hires Parneros as Chief Operating Officer

               114.    Prior to joining Barnes & Noble, Parneros had been employed by Staples,

but left there as of March 31, 2016, on information and belief, after having not received a

position that he sought there.

               115.    On November 17, 2016, Barnes & Noble entered into an employment

agreement with Parneros, pursuant to which he was hired as COO. As COO, Parneros reported

directly to the Company’s Executive Chairman, Riggio.

Parneros Is Promoted to CEO and Begins a Pattern of Bullying, Public Humiliation,
And Harassment of Co-Workers

               116.    In his first few months as COO, Parneros appeared to be focused on

improving the Company’s business and financials. Within a few months, he was considered for

and offered the open CEO position. Parneros accepted the offer. Barnes & Noble and Parneros

entered into an amended employment agreement, and he assumed the position of CEO and

became a Director effective April 27, 2017.

               117.    As CEO, Parneros reported directly to the Company’s Board of Directors.

               118.    By July 2017, however, Parneros’s behavior and demeanor appeared to

change. Parneros began to rely increasingly on outside consultants and to routinely and openly

criticize the Company and his co-workers, expressing his unduly negative views both internally

and to outside advisors, a pattern of behavior that continued and escalated until his dismissal in

July 2018.

               119.    One of the most frequent targets of Parneros’s bullying and public

humiliation was a longstanding senior executive of the Company who was one of his direct

reports. Parneros frequently sent this executive critical and unprofessional emails, claimed not to



                                                24
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 25 of 35



have received documents when in fact he had, and berated and humiliated the executive and

other co-workers in front of colleagues in executive meetings. For example, on multiple

occasions, Parneros expressed displeasure with the senior executive during team meetings in

front of other colleagues by turning his back on him. At one executive meeting, in mid-April

2018, before a room full of people, Parneros took a document that the executive had prepared

and threw it to the floor.

                120.    Over the course of a year, Parneros’s mistreatment of this senior executive

was witnessed on many occasions by executives and employees. In May 2018, the executive

raised concerns about his treatment by Parneros with Human Resources.

                121.    In late May 2018, a female employee reported two incidents in which she

was subjected to unwanted touching and/or unwanted comments of a sexual nature by Parneros,

which made her uncomfortable and uneasy in his presence. She reported that, after calling her

into his office, Parneros attempted to push his back against hers purportedly to compare their

heights and then tweaked or pinched the skin on the back of her neck as she pulled away. She

also reported that just a few days after this incident, Parneros again called her into his office,

inappropriately showed her pictures of what he considered to be romantic Quebec City hotels,

told her that he “would have taken” her to those hotels if he were her husband, pulled her

towards him so that their faces touched cheek-to-cheek and, as she attempted to pull away,

angrily told her that he thought she seemed like someone who “would put out” if he “wined and

dined” her.

                122.    Barnes & Noble promptly investigated these allegations.

                123.    Since his termination, the Company has received additional complaints

about Parneros’s inappropriate behavior toward women at Barnes & Noble.




                                                  25
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 26 of 35



Against this Backdrop, Parneros Impedes and Obstructs a Potential Acquisition
Of Barnes & Noble

               124.    In late January 2018, the CEO of the Potential Acquiror contacted Riggio

to express interest in a potential acquisition of Barnes & Noble. Although the Company was not

engaged in an active process to seek a buyer at that time, the Board, consistent with its fiduciary

responsibilities, reviewed and considered the Potential Acquiror’s interest.

               125.    Subsequently, Riggio and the Board of Directors instructed Parneros to

meet with the Potential Acquiror and to move forward with negotiations.

               126.    While Parneros at times portrayed himself to Riggio and the Board as

willing to participate in the discussions with the Potential Acquiror, Parneros acted instead in

furtherance of his own interests and against the interests of the Company and in direct

contravention of the clear mandate that Riggio and the Board had given him. Despite the

Board’s clear instructions to facilitate the transaction to a successful conclusion to the extent

possible, Parneros told senior Barnes & Noble executives, other employees and the Company’s

outside advisors that he did not want to go forward with the transaction which, in all likelihood,

would have terminated his tenure as CEO of Barnes & Noble. Parneros told one Company

executive, “I don’t think it’s my job to sell” the Company.

               127.    A series of meetings were scheduled with representatives of the Potential

Acquiror. Parneros reluctantly met with representatives of the Potential Acquiror on at least

three occasions.

               128.    In February 2018, the CEO of the Potential Acquiror requested a meeting

with Parneros, which Parneros insisted be kept short, even though the Potential Acquiror had

requested a longer meeting




                                                 26
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 27 of 35



               129.   Discussions with the Potential Acquiror continued after the February

meeting, and a second meeting was scheduled for the end of March.

               130.   Prior to the March meeting, the Potential Acquiror made numerous

requests for information to the Company. Parneros repeatedly interfered with the Company’s

responses to these requests by demanding that the Barnes & Noble finance team provide less

detailed data to the Potential Acquiror. When one executive disagreed with Parneros and

cautioned that providing a detailed response was an important step in securing an indicative

proposal from the Potential Acquiror, Parneros continued to press for less detailed disclosure of

information to the Potential Acquiror.

               131.   At the March meeting, Parneros and another senior executive from Barnes

& Noble met with representatives from the Potential Acquiror. Parneros did not prepare for the

meeting, and he did not bring any materials with him. For most of the meeting, Parneros harshly

criticized the Company. He described the Company as “spiraling” and “ugly,” and he even

questioned his own decision to join the Company, stating: “Why did I come here?” Parneros

also attempted to paint himself as a hero by claiming that he had brought back opportunities for

the Company.

               132.   At the close of the meeting, the CEO of the Potential Acquiror asked

Parneros if he could briefly meet for a drink. Parneros declined the invitation, claiming that he

already had plans. The CEO then suggested meeting for breakfast the following morning.

Again, Parneros declined.

               133.   Approximately a month later, and notwithstanding Parneros’s efforts to

undermine the proposed transaction, in April 2018, the Potential Acquiror sent Barnes & Noble

an indicative proposal. After further discussions and due diligence, in late May 2018, the




                                                27
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 28 of 35



Potential Acquiror sent the Company a revised indicative proposal with an increased offer price.

At that time, the Potential Acquiror informed the Company that it remained committed to

entering into a definitive transaction agreement on an expeditious timetable.

               134.    Around May 2018, the Company’s Board of Directors asked Parneros to

provide answers to a list of questions in order to assess whether to go forward with the potential

transaction. At a meeting with directors, Parneros portrayed the Company and its expected

future performance in a positive light and advocated that the Company forgo the potential

acquisition, and instead have him continue to lead the Company.

               135.    After Parneros’s presentation, the directors decided to move forward with

the potential transaction and expressly directed Parneros on at least two occasions to do so.

               136.    Parneros appeared visibly upset with the directors’ decision. If the

transaction went through, Parneros would no longer be the CEO of a standalone public company,

and instead could be relegated to the position of a divisional head, or lose his job entirely.

               137.    A critical third meeting between Parneros and other Barnes & Noble

executives and the CEO and other executives of the Potential Acquiror occurred on June 18,

2018. Before the meeting, the CEO of the Potential Acquiror made clear that he wanted

Parneros to explain a recent downward sales trend. The parties planned that the meeting would

last several hours and be followed by a dinner attended by both sides.

               138.    The June 18 meeting did not go well, due in large part to Parneros’s

disloyal conduct. While the Company’s finance team with input from its consultants prepared a

detailed presentation for the meeting, Parneros showed little interest in the presentation or, in

fact, in the meeting itself, and did not hold any strategy or preparation sessions with the other




                                                 28
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 29 of 35



Barnes & Noble executives in advance of the meeting, nor did he even discuss the strategy or

approach for the meeting with them.

               139.   Instead, acting in furtherance of his own self-interests and against the clear

mandate he had received from Riggio and the Board, through his conduct at the meeting,

Parneros attempted to sabotage the potential deal entirely.

               140.   After opening remarks by the Potential Acquiror’s CEO, Parneros

embarked on a long, rambling monologue, which failed to address the issues and questions posed

by the Potential Acquiror and, instead, portrayed the Company in an extremely and unduly

negative light, with no realistic prospects for success. Among the many shocking and

disparaging statements Parneros made during the meeting, he described the Company as an “ugly

mess” and complained that the Company had “no talent” before he arrived. Parneros did not

provide positive information concerning initiatives that the Company had made in 2018 or about

the Company’s expectations for growth in 2019.

               141.   The Barnes & Noble executives who attended the June 18, 2018 meeting

were stunned and horrified by Parneros’s behavior.

               142.   The Potential Acquiror immediately and negatively reacted to Parneros’s

damaging characterizations of the Company. Soon after Parneros finished his speech, the

Potential Acquiror abruptly cut the meeting short and cancelled the scheduled dinner.

               143.   Parneros did not appear dismayed by the Potential Acquiror’s decision to

abandon the meeting. Instead, at the end of the meeting, Parneros declared to his colleagues and

the Company’s advisors that there would be no need for future meetings about a potential

acquisition.




                                                29
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 30 of 35



               144.   On the day after the meeting, the Potential Acquiror informed Riggio that

it was withdrawing its revised indicative proposal, citing the Company’s failure to explain its

sales decline—information that it had specifically requested at the June 18 meeting and

information which the Board had expressly directed Parneros to provide to the Potential

Acquiror at the meeting.

The Barnes & Noble Board Votes to Terminate Parneros’s Employment for Cause

               145.   In late June 2018, after the female employee’s complaint alleging sexual

harassment by Parneros and the Company’s subsequent investigation, the complaint by the

senior executive regarding his mistreatment by Parneros, and multiple reports concerning

Parneros’s behavior at the June 18, 2018 meeting with the Potential Acquiror, the Company’s

Board of Directors voted to terminate Parneros’s employment for “Cause” under his employment

agreement based on the sexual harassment allegations against him, Parneros’s workplace

bullying, and Parneros’s attempts to sabotage the potential transaction.

               146.   On July 3, 2018, the Board announced Parneros’s termination “for

violations of the Company’s policies.” The Board stated that Parneros “will not receive any

severance payment and he is no longer a member of the Company’s Board of Directors.” The

Company’s July 3, 2018 press release provided no further details about the reasons for

Parneros’s termination. Following the Board’s decision, additional allegations of misconduct by

Parneros have come to the Company’s attention.

Barnes & Noble Properly Terminated Parneros without Severance and His Outstanding
Equity Awards Were Appropriately Cancelled

               147.   Section 3.9 of Parneros’s employment agreement dated November 17,

2016 and the amendment to the agreement dated April 27, 2017 provided that if he were

terminated for “Cause,” he would be entitled only to the payment of any earned salary through



                                                30
         Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 31 of 35



the date of termination and any bonus for any prior fiscal year. 1 Accordingly, the Board

appropriately decided that Parneros was not entitled to severance. Under Section 13.4 of the

Plan, Parneros’s equity awards were subject to cancellation if he “engages in activity that is in

conflict with or adverse to the interest of the Company or any Affiliate, as determined by the

[Compensation] Committee [of the Board] in its sole discretion.” Accordingly, for reasons

independent of and in addition to his termination for “Cause,” Parneros’s outstanding equity

awards at the time of his termination, totaling approximately $3.4 million in value, were

appropriately cancelled.

Barnes & Noble Is Damaged by Parneros’s Disloyal Conduct

                 148.     Parneros wrongfully and intentionally sabotaged the potential transaction,

in furtherance of his own self-interests and against the interests of the Company. As a result of

Parneros’s breaches of his fiduciary duties, Barnes & Noble is entitled to damages including, but

not limited to, Parneros’s forfeiture and repayment of any salary payments, bonus payments, and

any other payments and benefits provided to him by Barnes & Noble during the period of his

disloyalty, spanning at least five months, as well as damages as a result of his breach of his

fiduciary duties, including costs expended in connection with the potential transaction.

                                         FIRST COUNTERCLAIM

                      (Breach of Fiduciary Duties of Loyalty and Good Faith)

                 149.     Barnes & Noble repeats and realleges each and every allegation contained

in Paragraphs 1 through 148 above as if fully set forth here.



1
    “Cause” is defined under Section 2 (c) of Parneros’s employment agreement to include, among other things,
    any material breach of the Company’s policies; any intentional misconduct in connection with the performance
    of his employment duties and responsibilities that is injurious to the Company or its business or reputation; and
    any willful failure or refusal to properly perform the duties, responsibilities or obligations of his employment
    for reasons other than Disability or authorized leave, or to properly perform or follow any lawful direction by
    the Company.


                                                         31
          Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 32 of 35



               150.    As an officer of Barnes & Noble, Parneros owed Barnes & Noble

fiduciary duties of loyalty and good faith. Parneros had an affirmative duty at all times to act in

Barnes & Noble’s best interests and to place the interests of the Company above his own

interests.

               151.    Parneros breached his fiduciary duties of loyalty and good faith when he

acted against the interests of the Company, in an apparent effort to preserve his position and

status as the CEO of Barnes & Noble, by attempting to sabotage the potential transaction.

               152.    Barnes & Noble was damaged by Parneros’s breach of loyalty and good

faith. The Company is entitled to an award against Parneros for damages as a result of his

breach of his fiduciary duties, including costs expended in connection with the potential

transaction.

                                 SECOND COUNTERCLAIM

                                        (Faithless Servant)

               153.    Barnes & Noble repeats and realleges each and every allegation contained

in Paragraphs 1 through 152 above as if fully set forth here.

               154.    Under the terms of Parneros’s employment agreement dated November

17, 2016 and the amendment to the agreement dated April 27, 2017, Parneros was an employee

and agent of the Company. As CEO, Parneros reported directly to the Board of Directors.

               155.    As an employee and agent of the Company, Parneros owed fiduciary

duties of loyalty and good faith to the Company. Parneros had an affirmative duty at all times to

be loyal to Barnes & Noble and to avoid acting in any manner inconsistent with his agency. He

was at all times bound to exercise the utmost good faith and loyalty in the performance of his

duties.




                                                 32
           Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 33 of 35



                156.   Parneros breached his fiduciary duties of loyalty and good faith when he

acted adversely to the Company by attempting to sabotage the potential transaction, in an

apparent effort to preserve his position and status as the CEO of Barnes & Noble.

                157.   Parneros’s disloyal activity was related to the performance of his duties

with respect to the potential transaction.

                158.   These breaches permeated Parneros’s services as an executive employee

in the most material and substantial parts of his employment with Barnes & Noble.

                159.   Barnes & Noble is entitled to recover all compensation paid to Parneros,

including salary, bonus payments, and other payments and benefits during the period in which he

acted adversely to Barnes & Noble, lasting at least five months, totaling in excess of one million

dollars.

                                   THIRD COUNTERCLAIM

                                      (Declaratory Judgment)

                160.   Barnes & Noble repeats and realleges each and every allegation contained

in Paragraphs 1 through 159 above as if fully set forth here.

                161.   As of July 2, 2018, the date of his termination, Parneros had accepted

awards of Barnes & Noble Performance Stock Units (“PSUs”) and Restricted Stock Units

(“RSUs”) under the Plan and the Company’s award agreements.

                162.   The equity awards that Parneros received under the Plan were in addition

to, and not part of, the salary he received for his work at Barnes & Noble.

                163.   Section 3.5 of Parneros’s employment agreement dated November 17,

2016 and the amendment to the agreement dated April 27, 2017 provides that his equity awards

are subject to the terms and conditions of the Plan and the Company’s award agreements.




                                                33
        Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 34 of 35



                164.    Under Section 13.4 of the Plan, equity awards are subject to cancellation if

the participant “engages in activity that is in conflict with or adverse to the interest of the

Company or any Affiliate, as determined by the [Compensation] Committee in its sole

discretion.”

                165.    During his tenure as CEO, Parneros repeatedly sexually harassed a female

employee, frequently bullied and mistreated a senior executive and other subordinates, and

attempted to sabotage a transaction with the Potential Acquiror in order to benefit himself, in

direct contravention of the Board’s express instructions.

                166.    Each of these three reasons, independently, constitutes “activity that is in

conflict with or adverse to the interest of the Company” and, thereby, renders Parneros’s

outstanding equity awards at the time of his termination subject to cancellation under the Plan.

                167.    Accordingly, Barnes & Noble is entitled to a declaratory judgment that

Parneros’s conduct constituted ample grounds for cancellation of all of his outstanding equity

awards, which were approximately $3.4 million in value at the time of his termination.

                                          Prayer for Relief

                WHEREFORE, Defendant and Counterclaim-Plaintiff Barnes & Noble hereby

requests judgment against Parneros as follows:

                        (a)     Enter judgment on its Counterclaims in Barnes & Noble’s favor;

                        (b)     Award Barnes & Noble damages as a result of Parneros’s breaches

                of his fiduciary duties of loyalty and good faith as an officer of the Company,

                including costs expended in connection with the potential transaction;

                        (c)     Award Barnes & Noble damages in connection with Parneros’s

                breaches of his fiduciary duties of loyalty and good faith as an employee and




                                                  34
Case 1:18-cv-07834-JGK Document 23 Filed 10/30/18 Page 35 of 35



      agent of the Company, including, but not limited to, the disgorgement to Barnes

      & Noble of all compensation, including salary, bonus payments, and other

      payments and benefits paid to Parneros during the period of his disloyal conduct,

      which amount exceeds one million dollars;

             (d)     Enter a declaratory judgment that Parneros’s conduct constituted

      grounds for cancellation of all of his outstanding equity awards;

             (e)     Award Barnes & Noble its attorneys’ fees, costs, and

      disbursements incurred in bringing these Counterclaims; and

             (f)     Grant to Barnes & Noble any such further relief as the Court

      deems just and proper.

Dated: New York, New York
       October 30, 2018


                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

                   By: /s/ Jay Cohen
                       Jay Cohen
                       Liza M. Velazquez
                       Maria H. Keane

                      1285 Avenue of the Americas
                      New York, New York 10019-6064
                      Telephone: (212) 373-3000
                      jaycohen@paulweiss.com

                      Attorneys for Defendant and Counterclaim-Plaintiff
                      Barnes & Noble, Inc.




                                       35
